Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This action is responsive to Application no.17/544,869.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franz et al (6,356,865) in view of Palmquist 2005/0119899.


Regarding claim 1 Franz teaches A method (abstract: method and apparatus for performing spoken language translation; fig 1) comprising: 
receiving from a user an utterance in a source language including a first term (abstract: speech input is received comprising source language; comprises words); 
by a speech translation system, translating the utterance from the source language to a target language (abstract: translated from a source language to a target language; fig 2; col 8 l. 3-4: speech translation system STS); 
storing the utterance in the source language and the translated utterance in the target language as a bilingual pair (col 13 l. 23-24: bilingual example database; l. 30-33; col 16 l. 10-16: constructing hypothesis, having the user select the best hypothesis, and then using the selection to perform adaptation; col 17 l. 44-45: source language-target language pairs); 
displaying the bilingual pair in a speech translation interaction window of a user interface on a user device (fig 12, 14, 16, 17; col 16 l. 61-63: user interface comprises a display screen on which hypothesis are displayed; col 17 l. 40-55: source language-target language pairs are displayed); 
[responsive to a user request, copying the bilingual pair to a favorites list;] and 
responsive to a user selection of the bilingual pair, playing the utterance of the bilingual pair in the target language by a synthesis module on the user device (abstract: speech output is synthesized from translated target language).  

Franz does not specifically teach where Palmquist teaches
responsive to a user request, copying the bilingual pair to a favorites list (35: Favorites).
Palmquist 2005/0119899 teaches
A device that translates the phrase and presents the user with the translation (abstract);
the translation may be supplied to a speech synthesizer 28 for generation of an audible spoken translation presented via speaker 18 [0023]; and
Upon selection of a word or phrase of interest 88, the device presents the user with a translation. In one embodiment of the invention, a translation for each pre-constructed phrase or word in the "Favorites" menu is stored in memory 26, and the translation may be recalled from memory 26. In other words, a translation need not be generated anew with translator 24.[0035].

	It would have been obvious to one or ordinary skill in the art at the time of the invention (before the effective filing date) to incorporate Palmquist and a favorite designation for an improved system.
	Franz already teaches speech to speech translation that can be adapted to improve the system based on user edits and feedback and a bilingual source target example database.  One could look to Palmquist to further specify frequent/favorite source target pairs to allow for quicker and more efficient translation as taught in [0036] of Palmquist ([0036]: The use of favorites may be quicker).


Regarding claim 2 Franz teaches The method of claim 1, further comprising: 
receiving a user request to edit at least one of the source language utterance or the target language utterance of the bilingual pair (col 17 l. 9-26; l. 27: user corrections); and 
modifying the bilingual pair according to the user request to edit (fig 13-15, 17; col 17 l. 9-27: user may correct; l. 34-35 – user editing source language utterance and modifying translation based on change).  

Regarding claim 3 Franz teaches The method of claim 2, wherein modifying the bilingual pair comprises modifying at least the utterance in the source language of the bilingual pair (fig 13-15, 17; col 9 l. 34-38: perform speech recognition in source language and allowing user to confirm recognized expression; col 17 l. 9-27).  

Regarding claim 4 Franz teaches The method of claim 2, wherein modifying the bilingual pair comprises modifying at least the translated utterance in the target language of the bilingual pair (fig 15-17; col 18 l. 1-4: allows user to confirm speech recognition result and translation result).  

Regarding claim 5 Franz teaches The method of claim 1, wherein the user selection of the bilingual pair comprises a voice command (col 16 l. 24-25: speech input; l. 33-36: user selection is accomplished through a user interface; col 18 l. 41-44: hypothesis are displayed with numbers and the user may choose among them by speaking a number).  

Regarding claim 6 Franz teaches The method of claim 1, wherein the user selection of the bilingual pair comprises a key phrase (abstract: phrases; fig 13-17; col 16 l. 33-36: user selection is accomplished through a user interface – where selections/pairs are phrases).  

Regarding claim 7 Franz teaches The method of claim 1, wherein the user selection of the bilingual pair is received via a graphical user interface (fig 13-17; col 16 l. 33-36: user selection is accomplished through a user interface).  


Regarding claim 8 Franz and Palmquist teach A computer program product comprising a non-transitory computer-readable medium containing computer program code (Franz fig 1) for: 
receiving from a user an utterance in a source language including a first term; 
by a speech translation system, translating the utterance from the source language to a target language;
storing the utterance in the source language and the translated utterance in the target language as a bilingual pair; 
displaying the bilingual pair in a speech translation interaction window of a user interface on a user device; 
responsive to a user request, copying the bilingual pair to a favorites list; and 
responsive to a user selection of the bilingual pair, playing the utterance of the bilingual pair in the target language by a synthesis module on the user device.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning

Claim 9 Recites limitations similar to claim 2 and is rejected for similar rationale and reasoning
Claim 10 Recites limitations similar to claim 3 and is rejected for similar rationale and reasoning
Claim 11 Recites limitations similar to claim 4 and is rejected for similar rationale and reasoning
Claim 12 Recites limitations similar to claim 5 and is rejected for similar rationale and reasoning
Claim 13 Recites limitations similar to claim 6 and is rejected for similar rationale and reasoning
Claim 14 Recites limitations similar to claim 7 and is rejected for similar rationale and reasoning


Regarding claim 15 Franz and Palmquist teach A system comprising: 
a computer processor; and a non-transitory computer-readable medium containing computer program code for causing the processor to perform the steps (Franz fig 1): 
receiving from a user an utterance in a source language including a first term; 
by a speech translation system, translating the utterance from the source language to a target language; 
storing the utterance in the source language and the translated utterance in the target language as a bilingual pair; 
displaying the bilingual pair in a speech translation interaction window of a user interface on a user device; 
responsive to a user request, copying the bilingual pair to a favorites list; and 
responsive to a user selection of the bilingual pair, playing the utterance of the bilingual pair in the target language by a synthesis module on the user device.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning


Claim 16 Recites limitations similar to claim 2 and is rejected for similar rationale and reasoning
Claim 17 Recites limitations similar to claim 3 and is rejected for similar rationale and reasoning
Claim 18 Recites limitations similar to claim 4 and is rejected for similar rationale and reasoning
Claim 19 Recites limitations similar to claim 5/6 and is rejected for similar rationale and reasoning
Claim 20 Recites limitations similar to claim 7 and is rejected for similar rationale and reasoning
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655